DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 1A-6B have been shaded which hide the details.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ittah (US 5,575,685).
Regarding claim 1: Ittah teaches an electrical connector assembly (Fig. 10), comprising: a connector body 1 defining a terminal cavity 5 therein; a male terminal 2 projecting along a terminal axis to a tip (at 11; Fig. 6) and secured within the terminal cavity (see Fig. 6) by a primary lock feature 12 (see Figs. 6-7); a terminal stabilizer 30 defining an aperture 32, disposed within the connector body 1 (Figs. 2-3), and moveable from a pre-staged position (Fig. 2) to a staged position (Fig. 3); and a primary lock retaining feature 49 integrated with the terminal stabilizer 30 (Fig. 1) and configured to engage the primary lock feature 12 as the terminal stabilizer moves from the pre-staged position to the staged position (see Figs. 6-9).  
Regarding claim 2: Ittah teaches all the limitations of claim 1 and further teaches wherein the tip of the male terminal is received in the aperture 32 (see Figs. 6-7).  
Regarding claim 3: Ittah teaches all the limitations of claim 2 and further teaches wherein the terminal stabilizer 30 is closer to the tip in the pre-staged position (Figs. 6-7) than the staged position (Figs. 8-9).  
Regarding claim 4: Ittah teaches all the limitations of claim 1 and further teaches wherein the primary lock retaining feature 49 is disengaged from the primary lock feature 12 when the terminal stabilizer is in the pre-staged position (Figs. 6-7). 
Regarding claim 5: Ittah teaches all the limitations of claim 1 and further teaches wherein the primary lock retaining feature 49 is received within the terminal cavity 5 as the terminal stabilizer 30 is moved from the pre-staged position to the staged position (Figs. 8-9).  
Regarding claim 6: Ittah teaches all the limitations of claim 1 and further teaches wherein the primary lock retaining feature 49 is a rib feature (at 49; Fig. 1) extending parallel to the terminal axis from a face of the terminal stabilizer defining the aperture (see Fig. 1).  
Regarding claim 14: Ittah teaches an electrical connector assembly (Fig. 10), comprising: a first connector body 1 defining a first terminal cavity 5 therein; a male terminal 2 projecting along a terminal axis to a tip (at 11; Fig. 6) and secured within the first terminal cavity by a first primary lock feature 12 (see Figs. 6-7); and a terminal stabilizer 30 defining an aperture 32, disposed within the first connector body 1 (Figs. 2-3), and moveable from a pre-staged position (Fig. 2) to a staged position (Fig. 3), wherein the terminal stabilizer 30 defines a means (at 49; Fig. 1) for engaging the first primary lock feature 12 as the terminal stabilizer moves from the pre-staged position to the staged position (see Figs. 6-9).
Regarding claim 15: Ittah teaches a method of assembling an electrical connector (Fig. 10) including a connector body 1 defining a terminal cavity 5 therein, a male terminal 2 projecting along a terminal axis to a tip (at 11; Fig. 6) and secured within the terminal cavity by a primary lock feature 12 (Fig. 6), and a terminal stabilizer 30 defining an aperture 32 disposed within the connector body 1 and having a primary lock retaining feature 49 integrated with the terminal stabilizer 30 (Fig. 1), the method comprising: moving the terminal stabilizer from a pre-staged position (Fig. 2) to a staged position (Fig. 3); and engaging the primary lock retaining feature 49 with the primary lock feature 12 as the terminal stabilizer moves from the pre-staged position to the staged position (see Figs. 6-9).  
Regarding claim 16: Ittah teaches all the limitations of claim 15 and further teaches further comprising receiving the tip (at 11; Fig. 6) of the male terminal in the aperture (see Figs. 6-7).
Regarding claim 17: Ittah teaches all the limitations of claim 16 and further teaches wherein the terminal stabilizer 30 is closer to the tip in the pre-staged position (see Figs. 6-7) than the staged position (see Figs .8-9).  
Regarding claim 18: Ittah teaches all the limitations of claim 15 and further teaches wherein the primary lock retaining feature 49 is disengaged from the primary lock feature 12 when the terminal stabilizer is in the pre- staged position (see Figs. 6-7).
Regarding claim 19: Ittah teaches all the limitations of claim 15 and further teaches further comprising receiving the primary lock retaining feature 49 within the terminal cavity as the terminal stabilizer is moved from the pre-staged position to the staged position (see Figs. 8-9).  
Regarding claim 20: Ittah teaches all the limitations of claim 15 and further teaches wherein the primary lock retaining feature 49 is a rib feature (see Fig. 1) extending parallel to the terminal axis from a face of the terminal stabilizer defining the aperture (see Figs. 1-6).

Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7: allowability resides at least in part with the prior art not showing orfairly teaching an electrical connector assembly comprising a female terminal secured within the second terminal cavity by a second primary lock feature and configured to mate with the male terminal, wherein the terminal stabilizer defines a second primary lock retaining feature configured to engage the second primary lock feature as the terminal stabilizer moves from the pre-staged position to the staged position as the first connector body is mated with the second connector body; this in combination with the remaining limitations of the claim. 
Regarding claims 8-13: are allowable based on their dependency on claim 7.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on a terminal stabilizer for male contacts and located at a distal end towards the front of a connector body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/OSCAR C JIMENEZ/Examiner, Art Unit 2833